COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Timothy Lynn Tate v. The State of Texas

Appellate case number:    01-13-00290-CR

Trial court case number: 12-15044

Trial court:              Criminal District Court of Jefferson County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Huddle


Date: June 5, 2014